          Case 1:19-cr-00621-RA Document 52
                                         51 Filed 12/01/20 Page 1 of 1




11 Broadway · Suite 615 · New York, NY 10004 · 125 Half Mile Road · Suite 200 · Red Bank, NJ 07701
     T: 646.253.0583 · F: 646.224.9618 · C: 732.642.0598 ·E: JEC@cistarolawfirm.com
                                       www.cistarolawfirm.com
_____________________________________________________________________________

                                        December 1, 2020
                                                                             Application granted. The sentence
Sent Via ECF
                                                                             is adjourned to January 21, 2021 at
                                                                             11:30 a.m. Ms. Rosario is
The Honorable Ronnie Abrams
                                                                             substituted as co-signer of the bond.
United States District Court
Southern District of New York                                                SO ORDERED.
40 Foley Square
New York, NY 10007
                                                                             ______________________
                          Re: USA v.Edoel Guerrero, et al. 19 Cr. 604        Ronnie Abrams, U.S.D.J.
                                                                             December 1, 2020
Dear Judge Abrams:

        Please be advised that undersigned counsel represents Edoel Guerrero with regard to the
above-referenced case. A sentencing hearing is scheduled for December 3, 2020, at 3 p.m. We
respectfully request an adjournment so that we may continue to gather letters of support from
Mr. Guerrero’s family and friends, which have been delayed due to the pandemic, as well as
prepare a sentencing memorandum for the Court’s consideration. If convenient for the Court, we
request a date in January 2021, with the exception of January 10-15, 2021. The Government has
no objection to the adjournment.

       Additionally, we would request that the Court release the current co-signor, Lizzie
Pannigua, and replace with Ashley Rosario. The Government has vetted and approved Ms.
Rosario as the substitute co-signor of the bond.

       If you have any questions or concerns, please do not hesitate to contact me. Thank you
for your time and consideration.



                                                     Very truly yours,

                                                            /S/
                                                     Jacqueline E. Cistaro
                                                     David K. Bertan


cc:    Assistant United States Attorney Alexandra Rothman (via electronic mail and ECF)
